Citation Nr: 1135663	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  07-13 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to Dependent's Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had verified active military service from July 1978 to June 1990, with 18 years of prior active service and died in April 2003.  The appellant is the Veteran's widow.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In December 2008, the Board remanded the appellant's case to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary development.  In October 2009, the Board remanded the appellant's case to the RO via the AMC to comply with her request to testify during a hearing at the RO before a Veterans Law Judge (Board hearing).  The appellant was scheduled for a Board hearing in October 2010 but, in an October 2010 written statement, cancelled that hearing and did not request that it be re-scheduled.  The Board finds that all due process requirements were met regarding the appellant's hearing request.

The appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.



REMAND

In a January 2009 letter sent to the appellant at her current address of record, the RO advised her of its duty to assist in her claims and the evidence needed to establish service connection for the cause of the Veteran's death.  The RO said that "[i]f a private physician or facility has treated the [V]eteran, we may be able to request these records on your behalf" and asked her to complete and return an enclosed Authorization and Consent to Release Information (VA Form 21-4142) for each health care provider.  She was also requested to provide the names, addresses, telephone numbers, and dates of treatment for the Veteran's VA and non-VA healthcare providers, to specifically include M.D. Anderson clinic.  

In a November 2009 letter, the RO again asked the appellant to submit any evidence she had to support her claim for service connection for the cause of the Veteran's death.  The RO enclosed VA Form 21-4142s for her to complete and return.  The appellant did not respond to either of the RO's letter and the RO did not receive any signed authorizations or new medical evidence from her.  

The appellant, in a May 2010 written statement claims that missing from the claims file were items that she "either (a) personally, prepared, gathered and submitted, and/or (b) submitted forms and information for the VA to fulfill its promise to obtain them for its records".  She said that she submitted copies of medical records from Dr. Raymond Banzon, Fredericksburg, Virginia; Holy Cross Hospital, Silver Spring, Maryland; Mary Washington Hospital, Fredericksburg, Virginia, Dr. Ramon Sueiro, Clermont, Florida, and Dr. Sanjay Prasad, Rockville, Florida.

Further, the appellant said that she submitted "the appropriate request forms" to obtain medical records from Drs. Banzon and Sueiro, Holy Cross Hospital, Georgetown University Hospital, Washington, DC, South Lake Hospital, Clermont, Florida, M.D. Anderson Cancer Center, Orlando, Florida, Dr. Omar Kayaleh, Orlando, Florida, and Dr. Jose Pino y Torres, Orlando, Florida.  With her statement, the appellant submitted radiology reports from South Lakes Hospital dated from 2002 to 2003.  She also submitted a list of addresses and telephone numbers for these providers but did not enclose signed authorizations to allow VA to obtain their records.  

Also in May 2010, the appellant submitted an unsigned statement attributed to Dr. Ramon Sueiro, dated in April 2003, that is not on letterhead stationery.  It is to the effect that it was "highly probable" that the Veteran's cancer began as a multifocal bone disease that could be assumed to be multiple myeloma or malignancy related to exposure to Agent Orange.  It is not clear who produced this record.

Finally, in May 2010, a VA oncologist reviewed the Veteran's medical records and concluded that the Veteran's clinical picture was most consistent with metastatic stomach cancer and was unlikely to be a service-related condition.  However, the VA examiner did not have the opportunity to consider and address additional records submitted later that month by the appellant, including the April 2003 statement purportedly made by Dr. Ramon Sueiro.

Accordingly, the case is REMANDED for the following action:

1.  Request that the appellant provide a signed authorization for VA to obtain medical records regarding the Veteran's treatment from each medical provider identified below.  After obtaining signed authorizations from her, obtain all medical records regarding the Veteran's treatment from:

Raymund Banzon, M.D., 12101 Carol Lake, Fredericksburg, VA 22407; Holy Cross Hospital, 1500 Forest Glen Road, Silver Spring, MD 20910; Georgetown University Hospital, 3800 Reservoir Road, NW, Washington, DC 20007; Dr. Ramon Sueiro, 17445 US Highway 192, Clermont, FL 34714; South Lake Hospital, 1099 Citrus Tower Blvd., Clermont, FL 34711; M.D. Anderson Cancer Center, 1400 S. Orange Avenue, Orlando, FL 32806; Omar Kayaleh, M.D., 1400 S Orange Avenue, Orlando, FL 32806; Dr. Jose Pino y Torres, 1400 S Orange Avenue, Orlando, FL 32806; and Sanjay Prasad, M.D., 10215 Fernwood Rd., Ste 301, Bethesda, MD 20817.  Dr. Dr. Ramon Sueiro should be asked to comment on the etiology of the Veteran's cancer and whether it owed its etiology to his presumed herbicide exposure.  

2.  After completion of the above development, return the Veteran's claims file to the VA oncologist who provided the May 2010 opinion.  If, that oncologist is unavailable, the claims file be sent to another appropriate specialist to determine whether the Veteran's cause of death was related to his active service.  

The examiner should review the medical records and provide an opinion as to whether there is a 50 percent probability or greater that the Veteran's cause of death (i.e., cancer of the stomach) was related to his period of active service, including any notations of stomach pain in service, and/or due to exposure to Agent Orange during service (nb: service connection for stomach cancer is not warranted on a presumptive basis due to herbicide exposure.  See Notice, 68 Fed. Red. 27,630-41 (May 20, 2003)).)  

The examiner is requested to review and address the additional medical reports added to the record since May 2010, including the April 2003 opinion attributed to Dr. Ramon Sueiro (to the effect that "it is highly probable that [the Veteran's] cancer began as a multifocal bone disease that could be assumed to be multiple myeloma or malignancy related to his exposure to Agent Orange.[and] was the primary cause of his death").  A rationale for all opinions should be provided.

3.  Then, readjudicate the appellant's claims.  If the benefits sought on appeal remain denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


